Ray, C. J.
The appellee filed against the estate of which the appellant was administrator a claim for allowance.
The statement consisted of a copy of anote given to the appellee by the decedent on whose effects the administration was had, and was accompanied by an affidavit that the *380claim was just and true and that there was no offset, as required by the statute. A demurrer was filed and overruled. Judgment for the appellee. The statement was sufficient. Crabb v. Atwood, 10 Ind. 322.
J. Green, for appellant.
N. B. Overman and G. W. Lowley, for appellee.
The judgment is affirmed, with costs.